Citation Nr: 1425684	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-07 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 2002 to June 2009. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in part, denied the Veteran's claim of entitlement to a TDIU.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the pendency of this appeal, in a May 2011 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned a 50 percent disability evaluation, and also granted service connection for hypertension and assigned a non-compensable.  While an April 2011 PTSD examination report noted that the Veteran was unemployed due to his medical and mental disabilities, the examiner did not detail the medical disabilities to which he referred.  Additionally, there is no evidence addressing the functional impairment of the Veteran's service connected disabilities as a whole on his employment.  In this regard, the Board observes that, in addition to PTSD and hypertension, the Veteran is service-connected for sleep apnea evaluated as 50 percent disabling; degenerative disc disease of the cervical spine evaluated as 30 percent disabling; right shoulder disability evaluated as 20 percent disabling; lumbar spine strain evaluated as 20 percent disabling; type II diabetes mellitus evaluated as 20 percent disabling; left scaphoid disability evaluated as 10 percent disabling; left ring finger disability evaluated as non-compensable; erectile dysfunction evaluated as non-compensable, and right shoulder scars evaluated as non-compensable.  Therefore, on remand, the Veteran must be afforded an examination for his claim for a TDIU. 



Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination with an appropriate medical professional who is qualified to offer an opinion regarding the functional impairment of the Veteran's service-connected disabilities with regard to his employment.  In proffering an opinion, the examiner should review the electronic claims file (or copies of the relevant evidence should be made available to him), and address the Veteran's functional limitations due to his service-connected disabilities, singularly or jointly, as it/they may related to his ability to function in a work setting and to perform work tasks.  

All opinions expressed should be accompanied by supporting rationale.

2. Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



